Exhibit 10.1
CONFIDENTIAL TREATMENT REQUESTED UNDER
17 C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.24b-2.
[*****] INDICATES OMITTED MATERIAL THAT IS THE
SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST
FILED SEPARATELY WITH THE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE COMMISSION.
Amendment Two to Customer Care and Billing Services Agreement Between
Clearwire US LLC
and
Amdocs Software Systems Limited
This amendment two to Customer Care and Billing Systems Agreement (“Amendment
Two”) is entered into this seventh (7th) day of March, 2011 (“Amendment Two
Effective Date”) by and between Clearwire US LLC (“Clearwire”) and Amdocs
Software Systems Limited (“Amdocs”), each of whom is referred to as a “Party”
and collectively as the “Parties”. Capitalized terms that are not defined in
this Amendment Two shall have the same definition as used in the CCBS Agreement
(defined below) or Amendment One (defined below) as applicable.
RECITALS
Whereas, Clearwire and Amdocs entered into a Customer Care and Billing Systems
Agreement dated March 31, 2009 (as amended from time to time through the date
hereof, the “CCBS Agreement”); and
Whereas, the Parties entered into that certain Letter Agreement for the Payment
of Amounts Due and the Amendment of Agreements, dated December 21, 2010
(“Amendment One”) which modified and amended certain terms and conditions of the
CCBS Agreement, including without limitation certain schedules to the CCBS
Agreement; and
Whereas, pursuant to Amendment One, on December 30, 2010, Clearwire paid to
Amdocs the [*****] Initial Payment which amount, together with the [*****]
Subsequent Payment due on March 15, 2011, represents complete, full, final
payment and satisfaction of certain outstanding invoices attached as Annex A to
Amendment One; and
Whereas, the parties hereto desire to further amend and/or modify the CCBS
Agreement;
Now, wherefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree to the following provisions
of this Amendment Two which provisions amend and modify the CCBS Agreement,
including without limitation, certain schedules to the CCBS Agreement:
1. The opening paragraph under Chapter B.1 “Clearwire BSS Managed Services Fees”
contained in Schedule D of the CCBS Agreement is deleted in its entirety, and is
hereby replaced by a new opening paragraph of Chapter B.1 which provides as
follows
Amdocs will charge Clearwire for Amdocs’ services as described in Chapter C to
Schedule A of the Agreement and in Schedule B to the Agreement (as amended by
Additional Service Orders “Order #2 (Additional Services)” dated November 9,
2009; “Order #10 (Additional Services)” dated November 17, 2009; and “Order #12
(Additional Services)” dated November 9, 2009) (the “Managed Services”) , except
for the services where a separate charge has been expressly stated by the
Parties in this Schedule D (e.g., Chapters B.2 and C) and Additional Services
(for which the charges shall be set forth in the applicable Additional Services
Order) as described in this Chapter B.1 or as otherwise provided in this
Chapter B to Schedule D.
2. Section 8.1 of Chapter B.1 “Clearwire BSS Managed Services Fees” contained in
Schedule D of the CCBS Agreement is deleted in its entirety, and is hereby
replaced by new Section 8.1 of Chapter B.1 which provides as follows:

1



--------------------------------------------------------------------------------



 



8.1 Subject to the cap described in Section 9 below, starting January 1, 2011
the total monthly managed services fee for the Manage Services under the
Agreement (including, without limitation, the reference table management
services described in Schedule B and the Additional Service Orders amending
Schedule B, i.e., Additional Service Orders “Order #2 (Additional Services)”
dated November 9, 2009; “Order #10 (Additional Services)” dated November 17,
2009; “Order #12 (Additional Services)” dated November 9, 2009) will be the
greater of (a) a flat fee of [*****] per month (the “Reduced Managed Service
Fee”) or (b) the combination of Monthly Subscriber Fees as specified in the
following tables (Table 8.1(a) through Table 8.1(d) inclusive), provided however
that Table 8.1(a) and Table 8.1(b) shall only be applicable to retail
subscribers that Clearwire activates and manages on the CCBS-based “CES 7.5”
retail billing and customer care system, and not to any retail subscribers
activated and managed on any other retail billing and customer care system.
3. Section 3 of Additional Services Order #2 dated November 9, 2009 under the
CCBS Agreement is deleted in its entirety and is hereby replaced by new
Section 3 which provides as follows:
3. Cost: No additional fees or charges shall be assessed for the Additional
Services described in Section 2 above (to be considered an amendment to Schedule
D of the Agreement for the period up to and through December 31, 2011). If
Clearwire is no longer using the services stated in Additional Services Order #2
as of January 1, 2012, then Clearwire shall promptly notify Amdocs in writing
that it is, in its sole discretion, either (a) terminating this ASO #2 at no
cost or penalty to Clearwire, or (b) electing to proceed with this ASO #2 in
which case the parties shall modify this ASO #2 to reflect any newly defined
terms, as applicable. The costs for Additional Services under this Additional
Services Order are included in the Reduced Managed Services Fee described in
Section 8.1 of Chapter B.1 contained in Schedule D of the Agreement.
4. Section 5 of Additional Services Order #10 dated November 17, 2009 under the
CCBS Agreement is deleted in its entirety and is hereby replaced by new
Section 5 which provides as follows:
5. Cost: No additional fees or charges shall be assessed for the Additional
Services described in Section 2 and Section 3 above (to be considered an
amendment to Schedule D of the Agreement for the duration of this Additional
Services Order). The costs for Additional Services under this Additional
Services Order are included in the Reduced Managed Services Fee described in
Section 8.1 of Chapter B.1 contained in Schedule D of the Agreement.
5. Section 3 of Additional Services Order #12 dated November 9, 2009 under the
CCBS Agreement is deleted in its entirety and is hereby replaced by new
Section 3 which provides as follows:
3. Cost: No additional fees or charges shall be assessed for the Additional
Services described in Section 2 above (to be considered an amendment to Schedule
D of the Agreement for the period up to and through December 31, 2011). ). If
Clearwire is no longer using the services stated in Additional Services Order
#12 as of January 1, 2012, then Clearwire shall promptly notify Amdocs in
writing that it is, in its sole discretion, either (a) terminating this ASO #12
at no cost or penalty to Clearwire, or (b) electing to proceed with this ASO #12
in which case the parties shall modify this ASO #12 to reflect any newly defined
terms, as applicable. The costs for Additional Services under this Additional
Services Order are included in the Reduced Managed Services Fee described in
Section 8.1 of Chapter B.1 contained in Schedule D of the Agreement.
6. Section 6.2 of Schedule D of the CCBS Agreement is deleted in its entirety,
and is hereby replaced by new Section 6.2 set forth below, provided, however
,notwithstanding anything contained herein, the CCBS Agreement or any other
applicable agreement this new Section 6.2 shall be deemed null and void to the
extent that Clearwire does not make the Subsequent Payment in accordance with
Amendment One:

2



--------------------------------------------------------------------------------



 



6.2. Clearwire shall earn a credit of up to [*****] each calendar year during
the Term of the Agreement (including any extension of the Term) in the form of
development credits (the “Restructured Development Credits”) which may be
applied toward Services, provided or performed by Amdocs under the Agreement.
The amount of Restructured Development Credits earned each calendar year shall
be (i) based on, an hour by hour basis, the aggregate number of development
hours and testing hours paid for by Clearwire during the applicable calendar
year, subject to achieving the minimum thresholds as set forth below in Table
6.2 and (ii) to the extent earned, apportioned between development credits
earned (which may only be used for development services), and testing credits
earned (which may only be used for testing services), based on the proportion of
development hours and testing hours paid for by Clearwire during such calendar
year to the total development and testing credits available during such calendar
year as set forth in Table 6.2 (e.g., [*****] development hours and [*****]
testing hours paid for by Clearwire during a calendar year will earn Clearwire
[*****] development credits and [*****] testing credits for such calendar year )
. For the purposes of this Section 6.2, a “development hour” means any activity
performed in the scoping, analysis, design, coding, or project management of a
development delivery into production and “testing hour” means any activity
performed in testing a project. Any Restructured Development Credits earned by
Clearwire during a respective calendar year may be used by Clearwire through,
and including, the end of the second quarter of the immediately succeeding
calendar year during which such Restructured Development Credits were earned by
Clearwire (such period, the “Restructured Development Credit Use Period”). Any
Restructured Development Credits not used by Clearwire during the applicable
Restructured Development Credit Use Period shall permanently expire and may not
be used by Clearwire in any way under the Agreement or any other applicable
agreement.
TABLE 6.2

      Annual Development And Testing   Annual Development And Testing Hours Paid
  Hours Credited
[*****]
  [*****]
[*****]
  [*****]

7. For the avoidance of doubt, the Parties acknowledge and agree that fees from
Schedule D, Chapter B.2, sections 15-18 only apply if those systems or services
are in production. Unless and until Clearwire places those modules or services
(e.g. APRM, APS, ASMM, etc.) described in sections 15-18 in production, the fees
do not apply and Amdocs cannot invoice Clearwire for such modules or services.
If Clearwire places those modules or services in production, then the fees will
apply, and such fees would not be subject to the [*****] Reduced Managed Service
Fee cap.
8. Additional Services Order #14 dated January 4, 2010 under the CCBS Agreement
is hereby cancelled in its entirety effective December 31, 2010, including
without limitation any ongoing maintenance or service fees of any kind.
Clearwire shall not be charged, and shall not pay, any cancellation fees or
other charges in connection with the cancellation of Additional Services Order
#14, and Amdocs waives any and all rights to invoice or collect any such fees or
charges from Clearwire. Clearwire is relieved from any obligation to pay any
maintenance or other services and Amdocs waives any and all rights to invoice or
collect any such fees or charges from Clearwire.
9. Additional Services Order #16 dated November 1, 2009 under the CCBS Agreement
is hereby cancelled in its entirety effective December 31, 2010, including
without limitation any ongoing maintenance or service fees of any kind.
Clearwire shall not be charged, and shall not pay, any cancellation fees or
other charges in connection with the cancellation of Additional Services Order
#16, and Amdocs waives any and all rights to invoice or collect any such fees or
charges from Clearwire. Clearwire is relieved from any obligation to pay any
maintenance or other services and Amdocs waives any and all rights to invoice or
collect any such fees

3



--------------------------------------------------------------------------------



 



or charges from Clearwire. Notwithstanding the foregoing, Clearwire may continue
to use any and all deliverables under Additional Services Order #16 subsequent
to such cancellation.
10. All other terms and conditions in the CCBS Agreement not amended or modified
herein, will remain in effect and are not affected by this Amendment Two. In the
event of a conflict between the provisions of this Amendment Two and the
provisions of the CCBS Agreement prior to the date hereof , the provisions of
this Amendment Two shall govern. Except as expressly provided in this Amendment
Two, nothing herein shall operate as, or be deemed to constitute, a waiver of
any rights or benefits by any Party, and each Party retains all of its rights
under the CCBS Agreement as amended.
Each Party has caused this Amendment Two to be executed by its authorized
representative as of the Amendment Two Effective Date.

                              CLEARWIRE US LLC       AMDOCS SOFTWARE SYSTEMS
LIMITED
 
                           
By:
  /s/ William Morrow       By:   /s/ Philip Butter            
 
                           
Name:
  William Morrow       Name:   Philip Butter            
 
                           
Title:
  CEO       Title:   Assistant Secretary            
 
                           

4